      Case 2:21-cv-00460-ESW Document 1-3 Filed 03/17/21 Page 1 of 13




                             INDEX OF EXHIBITS



Ex. No.                                DESCRIPTION
   A.   Pleadings from State Court
   B.   Notice of Removal Filed in State Court
Case 2:21-cv-00460-ESW Document 1-3 Filed 03/17/21 Page 2 of 13




       “EXHIBIT A”
Case 2:21-cv-00460-ESW Document 1-3 Filed 03/17/21 Page 3 of 13
Case 2:21-cv-00460-ESW Document 1-3 Filed 03/17/21 Page 4 of 13
                                            Case 2:21-cv-00460-ESW Document 1-3 Filed 03/17/21 Page Clerk
                                                                                                    5 of 13
                                                                                                          of the Superior Court
                                                                                                                 *** Electronically Filed ***
                                                                                                                       G. Roa, Deputy
                                                                                                                    2/4/2021 1:24:31 PM
                                     Person/Attorney Filing: Richard P Traulsen                                      Filing ID 12509137
                                     Mailing Address: 11201 North Tatum Blvd., #110
                                     City, State, Zip Code: Phoenix, AZ 85028
                                     Phone Number: (602)254-6071X262
                                     E-Mail Address: rtraulsen@bmt-law.com
                                     [ ] Representing Self, Without an Attorney
                                     (If Attorney) State Bar Number: 016050, Issuing State: AZ

                                                      IN THE SUPERIOR COURT OF THE STATE OF ARIZONA




                                                                                                            L
                                                            IN AND FOR THE COUNTY OF MARICOPA

                                      Ben M. Khiyar




                                                                                           IA
                                      Plaintiff(s),                                          Case No. CV2021-050353
                                      v.
                                      Bancroft Tractor Leasing, LLC, et                      SUMMONS
                                      al.
                                      Defendant(s).
                                     To: Rayner Fernandez Vazquez

                                                                            IC
                                      WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
                                      AFFECTS YOUR RIGHTS. READ THIS SUMMONS CAREFULLY. IF YOU DO
                                      NOT UNDERSTAND IT, CONTACT AN ATTORNEY FOR LEGAL ADVICE.
                                                          FF
                                      1. A lawsuit has been filed against you. A copy of the lawsuit and other court papers were
                                         served on you with this Summons.

                                      2. If you do not want a judgment taken against you without your input, you must file an
                                         Answer in writing with the Court, and you must pay the required filing fee. To file your
                                         Answer, take or send the papers to Clerk of the Superior Court, 201 W. Jefferson,
                                               O

                                         Phoenix, Arizona 85003 or electronically file your Answer through one of Arizona's
                                         approved electronic filing systems at http://www.azcourts.gov/efilinginformation.
                                         Mail a copy of the Answer to the other party, the Plaintiff, at the address listed on the top
 N


                                         of this Summons.
                                         Note: If you do not file electronically you will not have electronic access to the documents
                                         in this case.
U



                                      3. If this Summons and the other court papers were served on you within the State of
                                         Arizona, your Answer must be filed within TWENTY (20) CALENDAR DAYS from the
                                         date of service, not counting the day of service. If this Summons and the other court papers
AZturboCourt.gov Form Set #5391675




                                         were served on you outside the State of Arizona, your Answer must be filed within
                                         THIRTY (30) CALENDAR DAYS from the date of service, not counting the day of
                                         service.
                       Case 2:21-cv-00460-ESW Document 1-3 Filed 03/17/21 Page 6 of 13
                                                                                               Clerk of the Superior Cowt
                                                                                               *** E lectronically Filed***
                                                                                                      G . Roa, Deputy
                                                                                                  2/4/2021 I :24 :3 1 PM
                                                                                                   Filing TD 12509 I 33
                   1   BEGAM MARKS & TRAULSEN, P.A.
                       11201 North Tatum Blvd., Suite 110
                   2   Phoenix, Arizona 85028-603 7
                   3   (602) 254-607 1

                   4   Richard P . Traulsen - State Bar #016050
                   5   rtraulsen@BMT-law.com

                   6   Attorneys for Plaintiff
                   7
                   8                             SUPERIOR COURT OF ARIZONA
                   9                                    MARICOPA COUNTY
                  10
                        Ben M. Khiyar,                         )        NO. CV2021-050353
                  11                                           )
                  12              Plaintiff,                   )        COMPLAINT
                                                               )
                  13    v.                                     )        (Tort Motor Vehicle)
                                                               )
                  14
                        Bancroft Tractor Leasing, LLC, a Texas )        (Tier 3 Case)
                  15    corporation; Rayner Fernandez Vazquez; )
                        John Does I - X; and Black and White   )
                  16    Corporations I-V,                      )
                  17                                           )
                                  Defendant.                   )
                  18
                        ~~~~~~~~~)
                  19
                              Plaintiff alleges as follows:
                  20
                              1.     Plaintiff Ben M. Khiyar (hereinafter "Plaintiff ') is a resident of th e State of
                  21
                       New York.
                  22
                              2.     Upon information and belief, Defendant Rayner Fernandez Vazquez
                  23
                       (hereinafter "Defendant Vazquez") was a resident of the State of Texas.
  BE GAM          24
MARKS &                       3.     Upon information and belief, Defendant Bancroft Tractor Leasing, LLC
T RAULS E N       25
 A PROFESSIONAL

  AssOCI ATION
                       (hereinafter "Defendant Bancroft") is a foreign corporation with its principal place of
                  26
                       business in Texas, which acting through its agents and/or statutory employees, caused an
                  27
                       event to occur in the State of Alizona out of which the claims that are the subject of this
                  28
                       Case 2:21-cv-00460-ESW Document 1-3 Filed 03/17/21 Page 7 of 13




                   1   lawsuit arose.

                   2            4.      Defendant Vazquez caused an event to occur in Mohave County, Arizona

                   3   which fmms the basis for this Complaint.

                  4             5.      Defendants    JOHN      DOES      I-X   and     BLACK      AND      WHITE

                   5   CORPORATIONS I-V are individuals, corporations, and/or business entities, whose

                   6   true names are not presently known to Plaintiff but individually, and/or through their

                   7   agents or employees, caused an event to occur in the State of Arizona out of which the

                   8   claims that are the subject of this lawsuit arose. Plaintiff will move to amend the

                   9   Complaint when the identity of any such individuals or business entities become known.

                  10            6.      On June 17, 2019, at approximately 7:12 p.m., both Plaintiff and Defendant

                  11   Vazquez were travelling westbound on Interstate 40, near milepost 7 in Mohave County,
                  12   Arizona.

                  13            7.      Plaintiff and Defendant were both travelling m the No. 2 lane when

                  14   Defendant crashed into the rear of Plaintiffs tractor trailer.

                  15            8.      Defendant failed to maintain a proper lookout and therefore failed to notice
                  16   the speed the tractor trailer ahead of him was travelling.

                  17            9.      Defendant further failed to control his vehicle causing him to crash into the
                  18   rear of the tractor trailer ahead of him in violation of A.R.S. 28-70 IA.

                  19            10.     Defendant Bancroft is vicariously liable for the negligent acts of its agents

                  20   and/or statutmy employees.         Defendant, acting through its agents and/or statutory
                  21   employees, caused an event to occur in the State of Arizona that is the subject of

                  22   Plaintiffs claims.

                  23            11.     As a direct and proximate result of Defendants' negligence, Plaintiff was

 BEG AM           24   injured and suffered pain, discomfort, anxiety, and loss of enjoyment of nonnal life
MARKS &
TRAULSEN          25   activities, all to his damage in a sum in excess of the minimal jurisdictional limits of the
 A PROf[SSIONAL
  AssOCIATION
                  26   Court.

                  27            12.     As a further direct and proximate result of Defendants ' negligence, Plaintiff
                  28   has incuned expenses for medical care and treatment, medicines, therapy, and other types


                                                                   -2-
                       Case 2:21-cv-00460-ESW Document 1-3 Filed 03/17/21 Page 8 of 13




                   1   of medical treatment related to his injuries and may incur medical and re lated expenses
                   2   in the future.

                   3           13.      All the damages were directly and proximately caused by the negligence of
                   4   the Defendants and were incurred without contributory or comparative negligence on the
                   5   part of Plaintiff.

                   6          WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

                   7          A.        General Damages to Plaintiff for his losses, including, but not limited to,
                   8   his past and future pain, suffering, anxiety, discomfort, and loss of enjoyment of life.

                   9          B.        Special Damages to Plaintiff, including, but not limited to:

                  10                    i)     Past medical expenses;

                  11                    ii)    Future medical expenses;

                  12          c.        Past loss wages and income;

                  13          D.        Future lost wages and income;

                  14          E.        Diminution in future earning capacity;

                  15          F.        Plaintiffs taxable costs incurred herein;

                  16          G.        Interest on the judgment for all general damages at the maximum rate

                  17   allowed by law from the date of any verdict and/or acceptance of judgment in this case

                  18   until paid.

                  19                                         JURY DEMAND
                  20          Plaintiff hereby demands a trial by jury.
                  21                           DATED this 4th day of February, 2020.
                  22
                                                                    BEGAM MARKS & TRAULSEN, P.A.
                  23
 BEGAM            24
MARKS &
                                                                    By: s/ Richard P. Traulsen
TRAULSEN          25                                                   Richard P. Traulsen
 A PRorESSHlNAl
  AssOCIATION     26                                                   11201 North Tatum Blvd., Suite 110
                                                                       Phoenix, Arizona 85028-6037
                  27                                                   (602) 254-6071
                                                                       Attorneys for Plaintiff
                  28


                                                                   -3-
Case 2:21-cv-00460-ESW Document 1-3 Filed 03/17/21 Page 9 of 13
Case 2:21-cv-00460-ESW Document 1-3 Filed 03/17/21 Page 10 of 13




                                                    L
                                       IA
                          IC
            FF
    O
N
U
Case 2:21-cv-00460-ESW Document 1-3 Filed 03/17/21 Page 11 of 13




       “EXHIBIT B”
                 Case 2:21-cv-00460-ESW Document 1-3 Filed 03/17/21 Page 12 of 13




 1   Phillip H. Stanfield, Bar #011729
     David L. Stout, Jr., Bar #024857
 2   Keith D. Collett, Bar #032453
     JONES, SKELTON & HOCHULI, P.L.C.
 3   40 North Central Avenue, Suite 2700
     Phoenix, Arizona 85004
 4   Telephone: (602) 263-1745
     Fax: (602) 200-7877
 5   pstanfield@jshfirm.com
     dstout@jshfirm.com
 6   kcollett@jshfirm.com
     minuteentries@jshfirm.com
 7
     Attorneys for Defendants
 8
 9                         SUPERIOR COURT OF THE STATE OF ARIZONA
10                                     COUNTY OF MARICOPA
11   Ben M. Khiyar,                                     NO. CV2021-050353
12                                         Plaintiff,   NOTICE OF FILING NOTICE OF
                                                        REMOVAL
13                    v.
                                                        (Tier 3)
14   Bancroft Tractor Leasing, LLC, a Texas
     corporation; Rayner Fernandez Vazquez; John        (Assigned to the Honorable Theodore
15   Does I-X; and Black and White Corporations         Campagnolo)
     I-V,
16
                                        Defendants.
17
18
                      Defendants, Bancroft Tractor Leasing, LLC and Rayner Fernandez Vazquez by
19
     and through undersigned counsel, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, hereby notify
20
     this Court that they filed a Notice of Removal of this action to the United States District Court
21
     for the District of Arizona. A copy of the Notice of Removal (exclusive of exhibits) is attached
22
     as Exhibit A.
23
24
25


     9237367.1
                 Case 2:21-cv-00460-ESW Document 1-3 Filed 03/17/21 Page 13 of 13




 1                    DATED this 17th day of March, 2021.
 2                                             JONES, SKELTON & HOCHULI, P.L.C.
 3
 4                                             By /s/ Phillip H. Stanfield
                                                  Phillip H. Stanfield
 5                                                David L. Stout, Jr.
                                                  Keith D. Collett
 6                                                40 North Central Avenue, Suite 2700
                                                  Phoenix, Arizona 85004
 7                                                Attorneys for Defendants
 8
 9   ORIGINAL of the foregoing electronically filed
     this 17th day of March, 2021.
10
     COPY of the foregoing mailed/e-mailed
11   this 17th day of March, 2021, to:
12   Richard P. Traulsen, Esq.
13   BEGAM MARKS & TRAULSEN, PA
     11201 North Tatum Blvd, Suite 110
14   Phoenix, AZ 85028
     rtaulsen@BMT-law.com
15
16   /s/ Gail Hardin

17
18
19
20
21
22
23
24
25
26


     9237367.1                                       2
